Citation Nr: 0119761	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-24 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling, to include entitlement to a total rating based on 
individual unemployability based on service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that the veteran has also raised the issue of 
entitlement to service connection for diabetes.  Since the RO 
has not yet considered this issue, it is referred to the RO 
for appropriate action.  It should be noted that VA has 
proposed regulations regarding service connection for 
diabetes mellitus in veterans exposed to Agent Orange.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for PTSD has been 
obtained by the RO.

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, judgment, and mood due to such symptoms 
as difficulty in adapting to stressful situations, impaired 
impulse control, and inability to establish and maintain 
effective relationships; these symptoms result in the veteran 
being unemployable.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met; 
PTSD causes impairment sufficient to render it impossible to 
follow a substantially gainful occupation. 38 U.S.C.A. §§ 
1155(West 1991); 38 C.F.R. §§ 3.340, 4.1, 4.3, 4.7, 4.21, 
4.130, Code 9411 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The veteran was notified by letter in 
April 2001 of the requirements of the law as it pertained to 
an issue not before the Board; however, regarding the issue 
on appeal, this law has not been considered by the RO.  
Because of the final outcome in this case, there is no 
prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  In that regard, 
the Board finds that the veteran was provided adequate notice 
through correspondence, the rating decision, and the October 
2000 statement of the case and the April 2001 supplemental 
statement of the case as to the specific type of evidence 
needed to substantiate his claim and no additional medical 
records have been identified that have not already been 
obtained.  Additionally, the findings from the VA 
examinations have been associated with the claims file.   

Factual Background

The RO initially granted service connection for PTSD in a May 
1991 rating decision and assigned a 10 percent evaluation 
based on the level of disability demonstrated in post-service 
medical records.  

In a February 1998 rating decision the RO increased the 
evaluation of PTSD to 30 percent based on evidence of 
anxiety, panic attacks, impaired impulse control, and sleep 
disturbance.

Treatment records from the VA Medical Center (VAMC) in Bath, 
New York, show that in December 1999 the veteran requested a 
switch in medication due to continued depressed feelings, 
flashbacks, intrusive thoughts, insomnia, and nightmares 
about Vietnam.  He denied any ideation of suicide or homicide 
and there was no evidence of delusions or hallucinations.  He 
demonstrated some insight into his condition and his judgment 
was considered fair.  It was decided that his medication 
would be changed from Prozac to Paxil.  A Global Assessment 
Function (GAF) score of 55 was assigned.  In April 2000 
complaints of chronic anxiety, poor tolerance for stress, and 
sleep disruption continued, even though he had less anxiety 
and his mood was fairly well stabilized since taking Paxil.  
Group therapy notes from December 1999 and March and May 2000 
briefly discuss the topics covered during these sessions.

The veteran submitted a claim for an increased evaluation in 
April 2000.

In July 2000 the veteran underwent a VA PTSD examination.  At 
that time he complained of difficulty with sleeping, 
jumpiness, being easily provoked, having a low tolerance for 
noise, and extreme difficulty with anger management.  He 
indicated that he hardly had any friends or hobbies, and 
stated he had difficulty dealing with people.  During the 
interview the veteran was quite anxious and agitated.  He was 
preoccupied with combat experiences and had flashbacks and 
nightmares.  He denied homicidal or suicidal ideation, 
hallucinations, and delusions.  He still had a lot of trouble 
with anger and frustration.  His speech was normal and his 
memory for recent and remote events seemed intact.  He had 
very good insight and judgment regarding daily activities.  
The psychiatrist noted that the veteran's difficulty with 
anger management caused him to have anxiety-like attacks, and 
that he continued to have obsessional and intrusive thoughts.  
A GAF score of around 50 was assigned.

A report from Bath VAMC dated September 2000 includes the 
results of psychological testing.  During testing he reported 
disturbing dreams of his military experience, a loss of 
interest in activities he used to enjoy, feeling distant or 
cut off from other people, feeling emotionally numb, and 
unable to have loving feelings for those close to him.  He 
had difficulty in falling and staying asleep, feeling 
persistently irritable and having angry outbursts, difficulty 
concentrating, being constantly on guard and "super alert," 
feeling jumpy and having an exaggerated startle response.  He 
was dissatisfied and bored with everything, and felt as if he 
was being punished.  He also indicated that he couldn't work 
at all, had a complete loss of interest in sex, lost most of 
his interest in other people, has greater difficulty making 
decisions, and very worried about physical problems.  The 
veteran described a constant and confusing undercurrent of 
tension, sadness, and anger, and he would vacillate between a 
desire for affection, fear of rebuff, and numbness of 
feeling.  There was no indication that he had any plans or 
intent regarding suicide.  He tended to see himself as a 
person who was socially isolated and rejected by others; he 
devalued his self-achievements and reported feelings of 
aloneness and emptiness, if not depersonalization.  He was 
likely to warily scan his environment for potential threats 
and overreact to innocuous events, anxiously judging them to 
signify personal ridicule and threat.  This severely impaired 
his social adaptability and led to numerous interpersonal 
conflicts.  The assessment based on the test results was that 
PTSD severely impaired the veteran's industrial capacity and 
ability to develop meaningful relationships with others.  In 
addition, he was not capable of establishing or maintaining 
gainful employment because of the severity of the PTSD 
symptomatology.  Group therapy notes from August through 
November 2000 briefly discuss the topics of conversation for 
these sessions.

The veteran stated in his December 2000 substantive appeal 
that his wife was afraid of him at times and that although he 
would never want to hurt her he has gone into rages when he 
had thrown things.  He also stated that, aside from his 
children, she is his best and only friend.

The veteran underwent a VA psychiatric examination in 
February 2001.  His history indicates that he had not worked 
since 1993 due to back operations he underwent as the result 
of work-related falls.  At that time he was still married to 
his wife of 33 years.  He complained of anxiety, being easily 
excitable and irritable, and difficulty sleeping.  He 
indicated he avoided interaction with others to minimize 
trouble.  He related a recent incident in which he drove his 
wife and grandson to downtown Baltimore and inadvertently 
drove down a one way street the wrong way.  A driver swerved 
to avoid him then followed him in order to warn him that he 
was going the wrong way.  The veteran became furious and 
angry, and felt completely out of control.  At one point he 
was about to ram his car against the other car as if it was a 
threat to him.  When he recalled the incident he felt bad for 
putting his family in that situation because he was so mad he 
didn't care what happened.  In another incident he overheard 
on the radio that his son, who was a police officer, had 
requested back-up with some suspicious teenagers, and upon 
hearing there was no back-up available the veteran grabbed a 
gun and drove to where his son was located.  A mental status 
examination shows the veteran was easily excitable and 
agitated with a propensity for being short, cranky and acting 
out easily.  He had pressured speech and was constantly 
alert, guarded, and vigilant.  There were no signs suggestive 
of delusional ideas or thought disorder and he maintained 
reasonably good contact with reality.  His affect was 
appropriate and mood was slightly depressed.  His capacity 
for impulse control was poor.  A GAF score of 50 was 
assigned.  The physician noted that the veteran was at risk 
and required continuous outpatient treatment and adjustment 
of medication to reduce some of the outbursts of rage.

Analysis

The veteran contends that his PTSD is more disabling than 
reflected in the 50 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In evaluating the veteran's request for an increased 
evaluation, all of the evidence of record is considered, but 
it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2000).

The veteran's PTSD is rated as 50 percent disabling under 
Diagnostic Code 9411, PTSD.  The rating criteria provide that 
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circulatory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A higher evaluation of 70 percent is assigned 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000). 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to 
follow a substantially gainful occupation. Total disability 
may or may not be permanent. Total ratings will not be 
assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by 
the schedule.  38 C.F.R. § 3.340 (2000).

It is well documented in the record that the veteran has 
extreme difficulty managing anger.  He has been described as 
easily provoked, irritated, and agitated.  The July 2000 VA 
examination report states that this has caused him to have 
anxiety-like attacks.  The results of psychological testing 
in September 2000 indicate that he overreacts to innocuous 
events because he anxiously judged them to signify personal 
ridicule or threat.  This was quite clearly demonstrated in 
the incident he described during the February 2001 VA 
examination when he drove down a one way street the wrong 
way.  When another driver merely attempted to warn the 
veteran of his mistake, he became angry, furious, and out of 
control.  The VA physician who examined him stated the 
veteran was at risk and needed continuous outpatient 
treatment and change in medication to reduce the outbursts of 
rage.

The results of the psychological testing in September 2000 
also led to the conclusion that PTSD severely impaired the 
veteran's industrial capacity and ability to develop 
meaningful relationships with others.  It appears from the 
record that the veteran is very restricted socially and only 
interacts with his immediate family.  During the February 
2001 VA examination he indicated that he avoided interaction 
with others to minimize trouble that could arise from his 
propensity for excitability and irritability.  The fact that 
the veteran in unable to work due to physical disability does 
not negate the impact PTSD has on him occupationally.  The 
September 2000 report states the veteran was not capable of 
establishing or maintaining gainful employment because of the 
severity of the PTSD symptomatology. 

The severity of his PTSD is also evident in his GAF scores.  
His recent scores of 50 reflect serious impairment in social 
or occupational functioning, which is manifested by a lack of 
friends or inability to keep a job. 

The Board is also aware that the veteran has remained married 
for over thirty-three years to his wife, who he referred to 
as his best friend.  He has also been able to maintain 
relationships with his three children.  However, the 
veteran's propensity to anger, irritability, and bouts of 
rage as well as inability to establish effective 
relationships outside of his family have created severe 
deficits in major areas of his life both socially and 
occupationally. 

Having recognized that there is a balance of positive and 
negative in the evidence regarding a higher evaluation and 
resolving all doubt in the veteran's favor, the Board finds 
the veteran's PTSD warrants a 70 percent evaluation. 38 
C.F.R. § 4.3.

A higher evaluation of 100 percent is not warranted because 
he has not demonstrated total occupational and social 
impairment.  There is no evidence that his symptoms include 
gross impairment in thought processes or communication; 
persistent delusions of hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  To the 
contrary, the evidence shows that he showed no signs of a 
thought disorder, delusions or hallucinations, memory loss, 
or inability to perform activities of daily living.  Although 
his outbursts of rage put him "at risk" as described in the 
February 2001 VA examination report, there is no indication 
that he is in persistent danger of hurting himself and 
others. 

The Board must also consider whether the veteran is entitled 
to a higher rating based on individual unemployability 
(TDIU).  In Roberson v. Principi, 251 F.3d 1378; 2001 U.S. 
App. LEXIS 11008 (May 2001), the Federal Court held that, " 
Once a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. @ 
3.155(a) is met and the VA must consider TDIU."  

In this regard, the veteran has been unemployed since 1993.  
Admittedly, his unemployment at the time was necessitated by 
physical disabilities not related to this claim.  However, in 
September 2000, a VA examiner determined that the veteran was 
not capable of employment due to the PTSD symptomatology.  
"Requiring a veteran to prove that he is 100 percent 
unemployable is different than requiring the veteran to prove 
that he cannot maintain substantially gainful employment. The 
use of the word "substantially" suggests an intent to impart 
flexibility into a determination of the veterans overall 
employability, whereas a requirement that the veteran prove 
100 percent unemployability leaves no flexibility. While the 
term "substantially gainful occupation" may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent." See Roberson.  Applying the 
holding in Roberson to the facts in this case, it is the 
opinion of the undersigned that the veteran meets the 
criteria for an award of TDIU benefits.  



ORDER

PTSD meets the criteria for a 70 percent evaluation and 
establishes entitlement to TDIU, subject to the controlling 
regulations applicable to the payment of monetary benefits. 


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals



 

